—Appeal from a judgment of Oneida County Court (Donalty, J.), entered March 5, 2001, convicting defendant after a jury trial of robbery in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Contrary to defendant’s contention, the verdict is not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]). Defendant’s farther contention concerning the severity of the sentence is without merit. Present — Pigott, Jr., P.J., Hurlbutt, Scudder, Lawton and Hayes, JJ.